           Case 1:19-mj-00538-SH Document 5 Filed 03/01/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §                    1:19-MJ-00538-SH-1
                                               §
GERBER OMAR FLORES-SUAZO                       §

                                          ORDER

     Before the Court is the Government’s Motion to Dismiss Criminal Complaint, filed March 1,

2021 (Dkt. 4). The Court finds the Motion to be meritorious.

     Accordingly, it is ORDERED that the Government’s Motion to Dismiss Criminal Complaint

(Dkt. 4) is GRANTED.

     IT IS FURTHER ORDERED that the Arrest Warrant for Gerber Omar-Flores-Suazo issued

September 5, 2019 (Dkt. 2) is RESCINDED.

     IT IS FURTHER ORDERED that the Criminal Complaint filed in this case as to the

Defendant, Gerber Omar Flores-Suazo (Dkt. 1), is hereby DISMISSED without prejudice.

     SIGNED on March 1, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
